      Case 4:19-cv-00481-JCH Document 61 Filed 02/05/21 Page 1 of 33



 1   BRIAN M. BOYNTON
     Acting Assistant Attorney General
 2   Civil Division
     C. SALVATORE D’ALESSIO, JR.
 3   Acting Director
     Torts Branch, Civil Division
 4   MARY HAMPTON MASON
     (New York Bar No. 2255198)
 5   Senior Trial Counsel
     PAUL QUAST
 6   (Colorado Bar No. 49154)
     Trial Attorney
 7   Constitutional & Specialized Tort Litigation
     Torts Branch, Civil Division
 8   Department of Justice
     Box 7146 Washington, DC 20044
 9   Email: paul.c.quast@usdoj.gov
     Telephone: (202) 616-4150
10
     Attorneys for the Individual Defendants
11
                           IN THE UNITED STATES DISTRICT COURT
12
                                 FOR THE DISTRICT OF ARIZONA
13
                                                     No. CV-19-00481-TUC-JCH
14     A.I.I.L., et al.,
15                         Plaintiffs,
                                                     REPLY IN SUPPORT OF
16     v.                                             MOTION TO DISMISS
17     Jefferson Beauregard Sessions, III, et al.,
18                         Defendants.
19
20
21
22
23
24
25
26
27
28
          Case 4:19-cv-00481-JCH Document 61 Filed 02/05/21 Page 2 of 33



 1                                                   TABLE OF CONTENTS
 2   I.        PLAINTIFFS’ ARGUMENTS FOR PERSONAL JURISDICTION OVER THE
               FEDERAL POLICYMAKERS ARE CONTRARY TO LAW. ......................................... 1
 3
 4             A.         Federal Oversight and Policymaking Do Not Constitute “Purposeful
                          Direction.” ..................................................................................................... 2
 5
 6             B.         Plaintiffs’ New and Limited Travel-Related Allegations Do Not Establish
                          Personal Jurisdiction Over Any Defendant. .................................................. 5
 7
 8             C.         Plaintiffs’ Newly Alleged “Agency” and “Conspiracy” Theories Do Not
                          Establish Personal Jurisdiction Over Any Defendant. .................................. 7
 9
     II.       THIS COURT SHOULD REJECT PLAINTIFFS’ INVITATION TO CREATE A NEW
10
               CLASS OF BIVENS LITIGATION .................................................................................. 10
11
               A.         The Context In Which Plaintiffs’ Allegations Arise Is New ...................... 10
12
13             B.         “Alternative, Existing Processes” Are Available ........................................ 12
14             C.         Other Special Factors Counsel Hesitation................................................... 15
15
                          1.         The “Conduct” Plaintiffs Challenge is the Creation of Policy ....... 15
16
17                        2.         Congressional Action in this Arena Counsels Hesitation ................ 17

18                        3.         Plaintiffs’ Claims Implicate National and Border Security ............. 18
19
                          4.         Plaintiffs Challenge Prosecutorial Policy ....................................... 19
20
21                        5.         Expanding Bivens Here Would be Unworkable .............................. 19

22   III.      DEFENDANTS ARE ENTITLED TO QUALIFIED IMMUNITY FOR ALL
               CONSTITUTIONAL AND FEDERAL STATUTORY CLAIMS .................................. 21
23
24             A.         Plaintiffs Do Not Allege A Clearly Established Constitutional Violation . 21

25             B.         Plaintiffs Do Not Allege A Clearly Established Statutory Violation.......... 24
26
     IV.       PLAINTIFFS’ CHALLENGE TO PROSECUTORIAL POLICYMAKING IS BARRED
27             BY ABSOLUTE IMMUNITY ......................................................................................... 29

28   CONCLUSION ............................................................................................................................. 30



                                                                         ii
          Case 4:19-cv-00481-JCH Document 61 Filed 02/05/21 Page 3 of 33



 1
              Defendants’ opening brief (“MTD”) demonstrated numerous fundamental problems
 2
     with Plaintiffs’ lawsuit requiring dismissal. Plaintiffs respond by asking the Court to
 3
     authorize a new species of Bivens litigation against high-ranking federal policymakers in
 4
     courts across the country. But the creation of a new class of cases is a decision with
 5
     profound policy implications, appropriately addressed, if at all, by Congress. Plaintiffs’
 6
     claims should be dismissed with prejudice.
 7
     I.       PLAINTIFFS’ ARGUMENTS FOR PERSONAL JURISDICTION OVER
 8            THE FEDERAL POLICYMAKERS ARE CONTRARY TO LAW.
 9            As explained in Defendants’ MTD, the First Amended Complaint (“FAC”) does not
10   satisfy Plaintiffs’ burden of establishing personal jurisdiction over any of the fifteen
11   Defendants. See MTD at 13–19. In their Opposition, Plaintiffs do not dispute – nor could
12   they – that the FAC’s many allegations about Plaintiffs’ own contacts with Arizona have
13   no bearing on the jurisdictional analysis. Opp. at 10; see MTD at 16–17; Walden v. Fiore,
14   571 U.S. 277, 283–91 (2014). Plaintiffs instead claim that Defendants’ high-level
15   government positions and responsibilities trigger personal jurisdiction in one of three ways
16   – two of which Plaintiffs never raised anywhere in the FAC. Opp. at 8–16.1 First, Plaintiffs
17   argue, Defendants’ alleged policymaking activities and supervisory authority in the federal
18   immigration arena amount to “purposeful direction” within the meaning of the specific
19   jurisdiction test, despite the substantial body of caselaw uniformly rejecting such a
20   conclusion. Id. at 9–13; see MTD at 17–19. Second, Plaintiffs improperly make new,
21   unsupported allegations in the Opposition that some alleged Arizona travel by three
22   Defendants demonstrates “purposeful direction” allowing specific jurisdiction. Opp. at 11.
23   Third, Plaintiffs improperly make new, unsupported allegations in the Opposition that
24   some unidentified Defendants have broad supervisory authority over unidentified
25
26   1
       Plaintiffs’ suggestion that they need not plead facts supporting personal jurisdiction is
     wrong. Opp. at 8 n.4; Boschetto v. Hansing, 539 F.3d 1011, 1015 (9th Cir. 2008) (personal
27   jurisdiction analysis turns on plaintiff’s pleadings and affidavits); see, e.g., Hatfield v.
     Hatfield, No. CV14-1844 PHX DGC, 2014 WL 7330997, at *2 (D. Ariz. Dec. 19, 2014)
28   (dismissing defendant for lack of personal jurisdiction where “none of the factual
     allegations in the amended complaint establish a basis for personal jurisdiction”).

                                                  1
         Case 4:19-cv-00481-JCH Document 61 Filed 02/05/21 Page 4 of 33




 1   employees in Arizona (relatedly advancing an unrecognized theory of “conspiracy
 2   jurisdiction”), and those employees’ forum contacts should count as the Defendants’ own.
 3   Id. at 8, 13–15. Plaintiffs are wrong on all counts and have not carried their burden of
 4   establishing personal jurisdiction over any Defendant. See MTD at 13–15 (describing
 5   Plaintiffs’ burden); Fed. R. Civ. P. 12(b)(2).2
 6           A. Federal Oversight and Policymaking Do Not Constitute “Purposeful
                Direction.”
 7
             Plaintiffs’ first argument fails, because the Opposition does not – and cannot –
 8
     explain away the voluminous case law precluding specific jurisdiction based on allegations
 9
     of either Washington, D.C.-based planning for family separations and detentions in
10
     Arizona and other states, or Defendants’ high-level supervision of line-level agency
11
     employees who allegedly separated families in Arizona and elsewhere. See MTD at 17–19
12
     (discussing the FAC’s allegations involving Defendants and applicable caselaw); Opp. at
13
     10–11 (similarly describing jurisdictional allegations as pleading that twelve Defendants
14
     allegedly participated in meetings/discussions and other planning for family separations in
15
     2017 or 2018, and eight Defendants allegedly directed “John/Jane Doe” line-level agents
16
     or “CBP and ICE” to separate families). As Defendants’ motion makes clear, neither these
17
     alleged policymaking activities nor Defendants’ ultimate authority over unknown
18
     subordinates constitutes “minimum contacts” under a “purposeful direction” theory or any
19
     other. See MTD at 15–19. Plaintiffs do not directly dispute this, but instead identify two
20
     cases they claim support specific personal jurisdiction but actually do not, then half-
21
     heartedly attempt to distinguish four (and only four) of Defendants’ cases. Opp. at 11–13.
22
23   2
       Plaintiffs identify no facts suggesting general personal jurisdiction could apply, Opp. at
24   9 n.5, and it does not, MTD at 14–16. Indeed, the delivery addresses Plaintiffs used for
     service of process demonstrate that they know none of the Defendants resides in Arizona.
25   As for Plaintiffs’ suggestion that “discovery” could show otherwise, Opp. at 9 n.5, courts
     do not permit jurisdictional discovery without a showing that it would aid in establishing
26   jurisdictionally relevant facts. Terracom v. Valley Nat. Bank, 49 F.3d 555, 562 (9th Cir.
     1995) (affirming denial of jurisdictional discovery in absence of showing it could
27   overcome defects in jurisdictional claim). Plaintiffs have made no such showing, nor could
     they. MTD at 16 n.8; Fed. R. Civ. P. 11(b); see Boschetto, 539 F.3d at 1020 (affirming
28   denial of plaintiff’s “request for discovery, which was based on little more than a hunch
     that it might yield jurisdictionally relevant facts”).

                                                   2
         Case 4:19-cv-00481-JCH Document 61 Filed 02/05/21 Page 5 of 33




 1           First, Plaintiffs say, “[t]he Ninth Circuit has found purposeful direction in cases with
 2   far less forum-directed conduct.” Opp. at 11–12 (citing Ibrahim v. Dep’t of Homeland Sec.,
 3   538 F.3d 1250, 1258–59 (9th Cir. 2008) and Soler v. Cnty. of San Diego, 762 F. App’x
 4   383, 385–86 (9th Cir. 2019)). But Ibrahim and Soler involved different circumstances than
 5   this case: the defendants there were line-level or local government employees (not federal
 6   “officials,” Opp. at 11–12), accused of particular, direct actions toward the complaining
 7   party (not policymaking or issuing directives). Ibrahim, 538 F.3d at 1258–59; Soler, 762
 8   F. App’x at 385–86. By contrast, the Defendants are fifteen Cabinet heads, Senate-
 9   confirmed appointees, and high-ranking executive officers, sued for alleged action in
10   planning and implementing national immigration and prosecutorial policy or broadly
11   “supervising” their chain-of-command. Ibrahim and Soler have nothing to do with personal
12   jurisdiction in this scenario and cannot negate the wealth of legal authority Defendants cite.
13   MTD at 17–19.
14           Second, Plaintiffs say, “Defendants’ cases are inapplicable,” because “they relate to
15   either undifferentiated nationwide policies or officials acting in merely supervisory
16   capacities.” Opp. at 12 (citing Munns, Perez, Yellowbear, and Oksner3 and ignoring the
17   remainder of Defendants’ cases). Taking the latter point first, Plaintiffs have sued some
18   Defendants on exactly that ground – their alleged status as the ultimate supervisor of
19   federal agents operating in Arizona. See Opp. at 10–11; MTD at 17 n.11 (identifying the
20   FAC’s allegations involving Defendants). The Defendants’ cases (including Perez and
21   Yellowbear) make clear this type of “broad supervisory authority” does not suffice as a
22   basis for personal jurisdiction. Yellowbear, 612 F. App’x at 921; Perez, 2014 WL 4385473,
23   at *8; Claasen v. Brown, No. Civ. A. 94-1018-GK, 1996 WL 79490, at *2 (D.D.C. Feb.
24   16, 1996); Wag-Aero, Inc. v. United States, 837 F. Supp. 1479, 1484–85 (E.D. Wis. 1993);
25   see also Stone v. Derosa, No. CV 07-0680-PHX-PGR (CRP), 2009 WL 798930, at *1 (D.
26
     3
27    Munns v. Clinton, 822 F. Supp. 2d 1048, 1054, 1078 (E.D. Cal. 2011); Perez v. United
     States, No. 13CV1417-WQH-BGS, 2014 WL 4385473, at *8 (S.D. Cal. Sept. 3, 2014);
28   Yellowbear v. Ashe, 612 F. App’x 918, 921 (10th Cir. 2015); and Oksner v. Blakey, No. C
     07-2273, 2007 WL 3238659, at *9 (N.D. Cal. Oct. 31, 2007).

                                                    3
         Case 4:19-cv-00481-JCH Document 61 Filed 02/05/21 Page 6 of 33




 1   Ariz. Mar. 25, 2009) (no personal jurisdiction over head of Federal Bureau of Prisons, even
 2   though “a BOP policy [was] a critical issue in [the] case”; “courts all over the country”
 3   have rejected idea of specific jurisdiction wherever agency activity allegedly caused tort).
 4           Likewise, Plaintiffs’ suggestion that Munns and Oksner do not apply because they
 5   involved “nationwide” policies, rather than “a geographically targeted effort” aimed at
 6   particular states, misses the mark. Opp. at 12–13. As Defendants’ cases show, it is the
 7   nature of the high-level conduct alleged – not whether it seems to impact some states
 8   “more” than others (whatever that might mean)4 – that drives the jurisdictional analysis.
 9   See MTD at 17–19. In Perez, for example, plaintiffs challenged a federal “Rocking Policy”
10   governing agents “along the southern border” of the United States. 2014 WL 4385473, at
11   *8. The court found plaintiffs failed to satisfy “the purposeful direction test” for officials
12   who allegedly approved the policy, because their “supervisory responsibilities and alleged
13   implementation” did not suffice – regardless of the policy’s “targeted” focus toward
14   “border” states, including California. Id. Likewise in other cases Defendants cited,
15   including Munns, courts decided the jurisdictional question without examining whether a
16   challenged policy “targeted” particular states or not. 822 F. Supp. 2d at 1078 (rejecting
17   claim that personal jurisdiction arises in “forum where the effects of those policies are
18   allegedly felt”); Rank v. Hamm, No. CIV A 204-0997, 2007 WL 894565, at **11–13
19   (S.D.W. Va. Mar. 21, 2007) (rejecting plaintiffs’ Calder “effects test” argument and noting
20   difficulty in ascertaining what states federal policy might implicate). Again, the contours
21   of the alleged official conduct – not whether it appeared “geographically targeted” to the
22   forum state, Opp. at 13 – determined the jurisdictional outcome. The recent decision in
23   K.O. v. Sessions, a personal-capacity lawsuit similar to this one, is instructive. 436 F. Supp.
24   3d 442, 447–55 (D. Mass. 2020). There, the court followed the usual rule that high-level
25   policy planning and oversight connects the acting official to the location of such activity,
26
27   4
      Here, for example, Plaintiffs in part challenge policymaking directed toward all federal
28   prosecutors, not just those in “border” states. See MTD at 6 (link to April 6, 2018, Zero-
     Tolerance Memorandum, in turn citing memorandum to all federal prosecutors).

                                                   4
         Case 4:19-cv-00481-JCH Document 61 Filed 02/05/21 Page 7 of 33




 1   not to whatever area of the country it supposedly affects the most. Id. at 454 (dismissing
 2   for lack of personal jurisdiction and transferring to District of Columbia “where venue
 3   would be proper, and the defendants would be subject to personal jurisdiction”). In short,
 4   Plaintiffs cite no law supporting their “what-state-does-the-federal-policy-target?”
 5   argument for personal jurisdiction over high-ranking officials, because there is none.5
 6           B. Plaintiffs’ New and Limited Travel-Related Allegations Do Not Establish
                Personal Jurisdiction Over Any Defendant.
 7
             In their second argument, Plaintiffs allege for the first time that “[m]ultiple
 8
     Defendants, including Sessions and Nielsen, traveled to Arizona in connection with these
 9
     matters” and thereby “directed his or her activities toward Arizona” for purposes of specific
10
     jurisdiction. Opp. at 11. According to Plaintiffs, this travel “was well covered in the press,”
11
     as reflected by three YouTube videos cited in the Opposition. Id. at 11 & n.7. To begin
12
     with, however, the FAC alleges nothing at all about any Defendant visiting Arizona at any
13
     time. See generally FAC. It is axiomatic that Plaintiffs cannot augment their pleading
14
     through an opposition brief, 6 and the YouTube videos are not competent evidence of any
15
16
17
18
19   5
       Since Plaintiffs have not shown their policy/oversight allegations satisfy the “purposeful
     direction” prong of the specific jurisdiction test, Plaintiffs necessarily have not satisfied the
20   test’s second prong either. Defendants made a similar point in their motion, MTD at 19
     n.14, and therefore did not fail to “meaningfully contest” the second prong, as Plaintiffs
21   inaccurately state, Opp. at 9; see Boschetto, 539 F.3d at 1016 (if plaintiff “fails at the first
     step” of specific jurisdiction, “jurisdictional inquiry ends and the case must be dismissed”).
22   Defendants address the third prong of the test infra p. 9–10 n.11.
23   6
       See In re Countrywide Fin. Corp. Mortg.-Backed Sec. Litig., 934 F. Supp. 2d 1219, 1237
     & n.23 (C.D. Cal. 2013) (where plaintiff’s jurisdictional-contacts allegation appears for
24   “[t]he first time . . . in . . . [o]pposition” to a motion to dismiss, court “will not consider
     that allegation”), citing Schneider v. Cal. Dep’t of Corr., 151 F.3d 1194, 1197 n.1 (9th
25   Cir.1998); Horne v. U.S. Dep’t of Educ., No. CV-08-1141-PHX-MHM, 2009 WL 775432,
     at *5 (D. Ariz. Mar. 23, 2009) (plaintiffs “cannot . . . amend their Complaint by making
26   new allegations in an opposition brief”); see also Boschetto, 539 F.3d at 1015 (when
     deciding personal jurisdiction without an evidentiary hearing, “this court only inquires into
27   whether the plaintiff’s pleadings and affidavits make a prima facie showing of personal
     jurisdiction”) (citation, internal quotation marks, and alterations omitted).
28


                                                    5
         Case 4:19-cv-00481-JCH Document 61 Filed 02/05/21 Page 8 of 33




 1   Defendant traveling anywhere.7 For these reasons alone, the Court should not consider
 2   Plaintiffs’ belated statements about three Defendants’ alleged Arizona visits.
 3           Furthermore, Plaintiffs’ proposed new allegations do not remedy the personal
 4   jurisdiction problem anyway. Even assuming Defendants Sessions, Nielsen, and
 5   McAleenan made trips to Arizona as may be depicted in the videos, and even assuming
 6   such travel amounted to “purposeful direction” under the first prong of the specific
 7   jurisdiction test (which Defendants do not concede), Plaintiffs have alleged no facts
 8   suggesting this travel meets the second prong of the test. Plaintiffs have not asserted, in
 9   other words, that the three trips were the “but-for cause” of their claims, nor could they.
10   Opp. at 11, 15; see Terracom, 49 F.3d at 561 (“The second prong of the specific jurisdiction
11   test is met if ‘but for’ the contacts between the defendant and the forum state, the cause of
12   action would not have arisen.”). None of the claims in the lawsuit depends on Nielsen,
13   Sessions, or McAleenan (or any other Defendant) visiting Arizona, because again,
14   Plaintiffs challenge policymaking and oversight activity that occurred in the Washington,
15   D.C., area where the fifteen Defendants were based. MTD at 17 (discussing Complaint’s
16   allegations involving the Defendants). Plaintiffs’ claims would be the same with or without
17   the referenced trips or other similar ones. Id.; Opp. at 11; see, e.g., ScaleMP, Inc. v.
18   TidalScale, Inc., Case No. 18-cv-04716-EDL, 2019 WL 7877939, at *11 n.7 (N.D. Cal.
19   Mar. 6, 2019) (plaintiff failed to establish specific personal jurisdiction in California,
20
21   7
       Plaintiffs suggest that “[t]he Court may take judicial notice” of the YouTube videos as
     “public news reports.” Opp. at 11 n.7. But judicial notice extends only to “a fact that is not
22   subject to reasonable dispute because it . . . is generally known within the trial court’s
     territorial jurisdiction,” or “can be accurately and readily determined from sources whose
23   accuracy cannot reasonably be questioned,” Fed. R. Evid. 201. Plaintiffs do not identify
     what particular fact or facts they seek to establish, let alone explain how the videos meet
24   the criteria of Rule 201 (and indeed they do not, see, e.g., Voip-Pal.Com, Inc. v. Apple Inc.,
     375 F. Supp. 3d 1110, 1134 n.6 (N.D. Cal. 2019) (no judicial notice of YouTube video,
25   because its “contents . . . are unverified and unsubstantiated, and are therefore subject to
     reasonable dispute”), aff’d sub nom. Voip-Pal.com, Inc. v. Twitter, Inc., 798 F. App’x 644
26   (Fed. Cir. 2020)). In addition, Plaintiffs cannot seek “jurisdictional discovery” to inquire
     about Defendants’ alleged “travel[ ] to Arizona,” Opp. at 11 n.7, because again, courts do
27   not permit such discovery where, as here, there is no showing it would aid in establishing
     jurisdictionally relevant facts, Terracom, 49 F.3d at 562; see Boschetto, 539 F.3d at 1020.
28


                                                   6
         Case 4:19-cv-00481-JCH Document 61 Filed 02/05/21 Page 9 of 33




 1   despite defendant’s travel there; those “contacts with the forum state are irrelevant,”
 2   because plaintiff “has not alleged that [defendant] engaged in any tortious conduct during
 3   those contacts”). Since the three Defendants’ alleged travel did not give rise to Plaintiffs’
 4   claims, such “contacts” cannot justify personal jurisdiction over those Defendants or any
 5   other. See, e.g., Eaton v. Davis, No. Civ. 01-854-AS, 2002 WL 31441217, at *4 (D. Or.
 6   Feb. 28, 2002) (no personal jurisdiction where plaintiff’s “claims would be the same”
 7   regardless of defendants’ alleged interaction with Oregon, and plaintiff thus “failed to
 8   establish” no § 1983 claim “‘but for’ defendants’ [contacts]”).8
 9           C. Plaintiffs’ Newly Alleged “Agency” and “Conspiracy” Theories Do Not
                Establish Personal Jurisdiction Over Any Defendant.
10
             Plaintiffs next argue that “Defendants’ agents and co-conspirators intended to and
11
     did cause effects in Arizona, and this Court may impute those contacts to Defendants in
12
     assessing purposeful direction.” Opp. at 13. More specifically, Plaintiffs first say that “an
13
     agency relationship between out-of-state defendants and in-state agents can establish
14
     jurisdiction over those defendants where they exercised sufficient ‘control’ over their
15
     agents.” Id. (citing five cases). According to Plaintiffs, “Defendants drafted directions and
16
     directly ordered CBP and ICE agents in Arizona to separate immigrant families,” and so
17
     “the agents’ actions in separating families may be attributed to out-of-state Defendants as
18
     the requisite minimum contacts.” Id. at 14 (citing FAC ¶¶ 154–55, 167). Again, Plaintiffs
19
     made no such “agency” allegations and identified no “agency” theory of personal
20
     jurisdiction in the FAC. See generally FAC. The Court should not consider the new,
21
     unsupported theory now. See supra pp. 5–6.
22
23
24   8
       As discussed supra n.5, Plaintiffs’ assertion that Defendants “do not meaningfully
25   contest” the second prong of the specific jurisdiction test is wrong. Opp. at 9. Defendants
     did in the opening brief, see MTD at 19 n.14, and in any event, Plaintiffs never contended
26   before filing their Opposition that any alleged travel produced any jurisdictional contacts.
     Thus, Defendants could not have “contest[ed]” the second prong as to those absent
27   allegations until now. Opp. at 9. Furthermore, Plaintiffs bear the burden on the “but-for”
     question, and their abbreviated, non-specific effort to meet that burden fails. See id. at 15
28   (vaguely asserting that Defendants’ conduct in implementing immigration policy connects
     them sufficiently to “Plaintiffs’ in-state injuries” and citing two inapposite cases).

                                                  7
         Case 4:19-cv-00481-JCH Document 61 Filed 02/05/21 Page 10 of 33




 1            Even if the Court does so, the assertion that alleged forum contacts by some
 2   unidentified subordinates in Arizona can be imputed to the fifteen policymakers has no
 3   merit. Opp. at 13–14. The K.O. court roundly rejected just such an argument against eleven
 4   of the Defendants. 436 F. Supp. 3d at 451 n.5. In K.O., Plaintiffs “[sought] to attribute the
 5   actions and contacts of unknown agents to their superiors,” but the court found “[s]uch
 6   indirect contacts do not constitute ‘purposeful availment’” by the high-ranking defendants,
 7   regardless of their ultimate authority over the subordinates. Id. (citing Wormley v. United
 8   States, 601 F. Supp. 2d 27, 34 (D.D.C. 2009), Claasen, 1996 WL 79490, at *2, and Hill v.
 9   Pugh, 75 F. App’x 715, 719 (10th Cir. 2003)). Furthermore, K.O. said, “[e]ven if the Court
10   were to accept the ‘contacts by implication’ theory espoused by the Plaintiffs,” it would
11   not apply, “since Plaintiffs have not proffered any evidence which would link any given
12   John Doe [employee] to a specific agency sufficient to ‘implicate’ any specific Defendant.”
13   436 F. Supp. 3d at 451 n.5. “Instead, Plaintiffs assertions are based on she[e]r speculation
14   and innuendo.” Id.
15            So too here. Plaintiffs do not specify in the FAC or Opposition which “in-state
16   agents” took what specific action allegedly attributable to which Defendant at what agency
17   when. Opp. at 13–14, 9 n.6. And, Plaintiffs’ vague contention that the “Defendants drafted
18   directions and directly ordered” law enforcement officers to separate families, id. at 14,
19   does no more than impermissibly point back to high-level officials’ “broad supervisory
20   authority” as grounds for bringing them into the forum, Yellowbear, 612 F. App’x at 921.
21   Moreover, none of the cases Plaintiffs cite – nor any other to Defendants’ knowledge –
22   supports the idea that line-level federal employees carrying out day-to-day job duties have
23   an “agency” relationship with their high-level leadership for purposes of jurisdictional
24   contacts. Opp. at 13–14.9 Plaintiffs’ “‘contacts by implication’ theory” of personal
25   jurisdiction fails. K.O., 436 F. Supp. 3d at 451 n.5.
26
     9
      The five cases Plaintiffs reference either involve no agency principles at all (Biliack v.
27   Paul Revere Life Ins. Co., 265 F. Supp. 3d 1003, 1008–1009 (D. Ariz. 2017)); discuss the
     absence of an agency relationship between a parent and subsidiary company (Williams v.
28


                                                   8
      Case 4:19-cv-00481-JCH Document 61 Filed 02/05/21 Page 11 of 33




 1          Likewise, Plaintiffs’ unpled claim that the Court may “impute the contacts of co-
 2   conspirators to out-of-state Defendants under a conspiracy theory of jurisdiction” has no
 3   merit. Opp. at 14 (emphasis original); see supra pp. 5–6. To begin with, while Plaintiffs
 4   state that “several courts have recently affirmed” such an approach, the Ninth Circuit has
 5   not. Opp. at 14 (citing three out-of-Circuit cases). Instead, the Ninth Circuit has found “a
 6   great deal of doubt surrounding the legitimacy” of such a theory and observed that the
 7   Northern District of California and Southern District of California both rejected it. Chirila
 8   v. Conforte, 47 F. App’x 838, 842 (9th Cir. 2002). So has this Court. Stone, 2009 WL
 9   798930, at *3. Beyond that dispositive problem, Plaintiffs have not identified any
10   cognizable “conspiracy.” See MTD at 57–59; infra pp. 28–29. This also forecloses
11   “conspiracy jurisdiction.”10 Chirila, 47 F. App’x at 843. At bottom, Plaintiffs have no
12   legally tenable ground for establishing that the Court may exercise personal jurisdiction
13   over any Defendant, and the case should be dismissed under Rule 12(b)(2).11
14   Yamaha Motor Co., 851 F.3d 1015, 1023–25 (9th Cir. 2017)); identify an agency
     relationship between a farming company and its farm labor recruiter with no similarity to
15   the principal-agent scenario Plaintiffs propose here (Ochoa v. J.B.Martin & Sons Farms,
     Inc., 287 F.3d 1182, 1189–92 (9th Cir. 2002)); discuss specific facts and evidence showing
16   an agency relationship between a defendant-law firm and one of its paralegals (Myers v.
     Bennett Law Offices, 238 F.3d 1068, 1073 (9th Cir. 2001)); or discuss agency under the
17   New York long-arm statute as applied to federal employees with a much closer, much more
     specific relationship than here in a decision pre-dating much of Defendants’ case law (Stadt
18   v. Univ. of Rochester, 921 F. Supp. 1023, 1025–26 (W.D.N.Y. 1996)). Opp. at 13–14.
19   10
        Plaintiffs’ suggestion that the “Court can and should allow jurisdictional discovery
     regarding” alleged forum contacts by “Defendants’ agents and co-conspirators,” including
20   John/Jane Doe Defendants, is without merit. Opp. at 9 n.6 (citing two cases). As stated
     supra nn.2 & 7, no such discovery is appropriate, and the two cases Plaintiffs cite on the
21   point are not to the contrary or even pertinent. Opp. at 9 n.6. Both do no more than reject
     personal jurisdiction motions made by “Doe” defendants (not their alleged principals or
22   co-conspirators) in the unique context of copyright litigation against file-sharing users. Id.
     (citing Liberty Media Holdings, LLC v. Does 1-62, No. 11-CV-575-MMA NLS, 2012 WL
23   628309, at *3 (S.D. Cal. Feb. 24, 2012) and London-Sire Records, Inc. v. Doe 1, 542 F. Supp.
     2d 153, 180–81 (D. Mass. 2008)).
24
     11
        Since Plaintiffs have not met their burden on the first two prongs of the specific
25   jurisdiction test, the Court need not reach the “reasonableness” issue. See MTD at 19 n.14;
     Boschetto, 539 F.3d at 1016. To the extent the Court does consider it, Defendants have “a
26   compelling case” precluding personal jurisdiction under the Ninth Circuit’s seven-factor
     test. See Dole Food Co. v. Watts, 303 F.3d 1104, 1114 (9th Cir. 2002). First, as discussed,
27   Defendants did not “purposeful[ly] inject[]” themselves into Arizona’s “affairs,” but
     instead implemented federal policy objectives affecting Arizona and other states. Id.; see
28


                                                   9
     Case 4:19-cv-00481-JCH Document 61 Filed 02/05/21 Page 12 of 33




 1   II.    THIS COURT SHOULD REJECT PLAINTIFFS’ INVITATION TO
            CREATE A NEW CLASS OF BIVENS LITIGATION
 2
            A. The Context In Which Plaintiffs’ Allegations Arise Is New.
 3
            All of Plaintiffs’ purported Bivens claims “involve a new context, i.e., one that is
 4
     meaningfully different.” Hernandez v. Mesa, 140 S. Ct. 735, 743 (2020); see MTD at 20–
 5
     22. “[E]ven a modest extension is still an extension,” Ziglar v. Abbasi, 137 S. Ct. 1843,
 6
     1864 (2017), and the Supreme Court’s “understanding of a ‘new context’ is broad.”
 7
     Hernandez, 140 S. Ct. at 743. Plaintiffs assert that their claims fall within “core” Bivens
 8
     territory because they involve the same amendments as Bivens v. Six Unknown Named
 9
     Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), Davis v. Passman, 442 U.S. 228
10
     (1979), and Carlson v. Green, 446 U.S. 14 (1980). Opp. at 17. But that fact adds nothing
11
     to the new context inquiry, and the Supreme Court has explicitly rejected such a superficial
12
     analysis. See Hernandez, 140 S. Ct. at 743 (“A claim may arise in a new context even if it
13
     is based on the same constitutional provision as a claim in a case in which a damages
14
     remedy was previously recognized.”). Instead, the Supreme Court has given a non-
15
16
17   Rank, 2007 WL 894565, at *12–13 (finding in favor of high-level official on
     reasonableness inquiry). Second, the burden on Defendants of litigating in Arizona is
18   significant and overlaps with the legal and policy problems of requiring high-level
     government officials to appear in myriad district courts based on the national scope of their
19   job duties. Dole, 303 F.3d at 1114. Taking the third, fourth, fifth, and seventh factors
     together, although Arizona may have an interest in adjudicating the lawsuit, the District of
20   Columbia does as well. Id. Defendants were based in the Washington, D.C., area during
     the challenged events, and multiple other lawsuits bringing similar family separation
21   claims have proceeded there. See, e.g., Jacinto-Castanon de Nolasco v. U.S. ICE, 319 F.
     Supp. 3d 491 (D.D.C. 2018); K.O. v. U.S. ICE, 468 F. Supp. 3d 350 (D.D.C. 2020). Turning
22   to the sixth factor, Dole, 303 F.3d at 1114, Plaintiffs’ argument that Defendants “cannot
     suggest an alternate forum where all Defendants, including John/Jane Doe Defendants
23   acting in Arizona, would clearly be subject to jurisdiction” is misplaced, Opp. at 16. Again,
     the K.O. case proceeded in D.C. against eleven Defendants after transfer from
24   Massachusetts for lack of personal jurisdiction, and that would be an appropriate venue for
     this case too. As for the unidentified, unnamed, unserved “John/Jane Doe Defendants,”
25   they are not parties to the lawsuit, and in any event, Plaintiffs’ allegations against them do
     not resemble those against high-ranking policymakers. See MTD at 16 n.10. Thus, the
26   personal jurisdiction analysis for those individuals may be quite different from the present
     one. In short, even if Plaintiffs had discharged their burden on the first two aspects of
27   specific personal jurisdiction here, the Defendants present a “compelling case” that
     exercising such jurisdiction would not be reasonable. Dole, 303 F.3d at 1117.
28


                                                  10
      Case 4:19-cv-00481-JCH Document 61 Filed 02/05/21 Page 13 of 33




 1   exclusive list of differences that can render a context new – all of which are present here.
 2   Abbasi, 137 S. Ct. at 1860, MTD at 20–22.
 3            Even assuming (incorrectly) that the Fourth Amendment decisions cited by
 4   Plaintiffs were relevant to the new context analysis, Abbasi, 137 S. Ct. at 1859 (only Bivens,
 5   Davis, and Carlson are relevant),12 none of those cases involve the number and degree of
 6   differences this case presents, Opp. at 18–20. Plaintiffs’ Fifth and Eighth Amendment cases
 7   do not involve the same rights at issue here and none of the cases in which the Court has
 8   recognized a Bivens remedy can be compared to Plaintiffs’ claims against high-level
 9   government officials for creating national immigration policy. And, although Plaintiffs
10   argue that the immigration and criminal contexts at issue here are not new, the only post-
11   Abbasi case cited in support of that proposition, Lanuza v. Love, 899 F.3d 1019 (9th Cir.
12   2018), says the exact opposite. Id. at 1028 (holding that it is “ineluctable” that a claim in
13   the immigration and prosecution context is “new”).13
14            Underlying Plaintiffs’ arguments is the notion that this context is not new because
15   they allege unconstitutional conduct. See, e.g., Opp. at 20 (arguing that their allegations of
16   unconstitutional conduct fall outside of any “statutory or legal mandate,” just as Bivens,
17   Davis, and Carlson did); id. at 21–22 (challenging unconstitutional conduct cannot be
18   “disruptive”). But every potential Bivens claim involves allegations of unconstitutional
19   conduct – that cannot be what makes a context “new.” Plaintiffs’ other arguments ask this
20   Court to ignore the kinds of meaningful differences listed in Abbasi, or interpret those
21   differences to render them meaningless. See, e.g., id. at 21 (arguing that Defendants’ ranks
22   do not matter because Bivens has been applied to “high-level officials” before); id. at 22
23   (arguing that creating a remedy here would be “particularly noninvasive” because Plaintiffs
24   successfully used an alternative process to gain relief). This case “easily” presents a new
25   context, Abbasi, 137 S. Ct. at 1865, and Plaintiffs’ suggestions to the contrary lack merit.
26
     12
27     Accord Smith v. Shartle, No. CV-18-00323-TUC-RCC, 2019 WL 5653444, at *3 (D.
     Ariz. Oct. 31, 2019) (noting prior circuit opinions are irrelevant to new context analysis).
28   13
          The other cases cited do not engage in new context or Bivens analyses. Opp. at 20.

                                                   11
      Case 4:19-cv-00481-JCH Document 61 Filed 02/05/21 Page 14 of 33




 1          B. “Alternative, Existing Processes” Are Available.
 2          In their opening brief, Defendants demonstrated that Plaintiffs have other potential
 3   avenues to address the alleged constitutional concerns raised, and these processes are
 4   sufficient to preclude a new Bivens remedy. MTD at 22–25. Those alternatives include
 5   pursuing official-capacity injunctive, APA, and/or habeas relief; suit under state tort law;
 6   and/or a suit under the Federal Tort Claims Act (“FTCA”). Id.14 In response, Plaintiffs
 7   argue none of these avenues is “adequate” because they do not “compensate them for their
 8   past injuries and hold individual governmental wrongdoers accountable” as a Bivens action
 9   would. Opp. at 22 (citing Minneci v. Pollard, 565 U.S. 118, 130 (2012)). Plaintiffs’
10   argument misapprehends Minneci specifically and Bivens jurisprudence in general.
11          As an initial matter, Plaintiffs’ use of the term “adequate alternative remedies,” Opp.
12   at 23, and their proffered standard for measuring the sufficiency of an “alternative, existing
13   process” misstate the legal inquiry in several important respects. Wilkie v. Robbins, 551
14   U.S. 537, 550 (2007) (emphasis added). The correct inquiry focuses on the existence of a
15   process or “avenue” for relief, not the availability of a particular remedy to a particular
16   individual (or even class of individuals). See MTD at 24. Central to Plaintiffs’ argument is
17   the notion that the processes available to them are insufficient because they do not “hold[]
18   to account federal officers” or provide damages for past harms. Opp. at 23. But it is black-
19   letter law, that alternative processes need not “punish” officers or offer monetary relief at
20   all.15 Even in situations where a plaintiff has no possibility of relief, courts still refrain from
21   implying a remedy if other special factors are present. United States v. Stanley, 483 U.S.
22
     14
23     See Unknown Parties v. Nielsen, No. CV-15-00250-TUC-DCB, 2020 WL 813774, at
     *22 (D. Ariz. Feb. 19, 2020) (ordering CBP to provide certain detainees with certain
24   conditions and a medical assessment); Opp. at 41 (admitting that Unknown Parties v.
     Nielsen overlaps substantially with their claims).
25   15
        See Abbasi, 137 S. Ct. at 1865 (“alternative remedies available” could include “a writ of
26   habeas corpus,” an “injunction,” or “some other form of equitable relief”); De La Paz v.
     Coy, 786 F.3d 367, 377 (5th Cir. 2015) (“The absence of monetary damages in the
27   alternative remedial scheme is not ipso facto a basis for a Bivens claim.”); see also
     Schweiker v. Chilicky, 487 U.S. 412, 428 (1988) (“agree[ing] that suffering months of delay
28   in receiving the income . . . cannot be fully remedied by the ‘belated restoration of back
     benefits,’” but declining to extend Bivens remedy where Congress did not).

                                                     12
     Case 4:19-cv-00481-JCH Document 61 Filed 02/05/21 Page 15 of 33




 1   669, 683 (1987) (“[I]t is irrelevant to a ‘special factors’ analysis whether the laws currently
 2   on the books afford . . . an ‘adequate’ federal remedy.”).
 3          Indeed, the Supreme Court does not require that available processes provide similar
 4   compensation, or backwards looking relief, particularly where those processes are created
 5   at the federal level. See, e.g., Bush v. Lucas, 462 U.S. 367, 388 (1983) (declining to create
 6   Bivens action even where existing federal processes “do not provide complete relief”).
 7   Plaintiffs urge this Court to follow a standard they claim is set out in Minneci, 565 U.S. at
 8   130. But Minneci does not state any standard for considering alternative federal avenues
 9   or processes. Minneci was considering an alternative state-law tort regime against a private
10   actor (which, of course, could not provide injunctive or forward-looking relief against the
11   government and would not implicate the separation-of-powers concerns animating
12   Abbasi). And in Minneci, the Court held that state tort law’s deterrence and compensation
13   against employees of a private BOP contractor were sufficient (not required) to deny a
14   Bivens remedy. 565 U.S. at 130. Its analysis is inapplicable to alternative federal avenues
15   against the federal government. Indeed, Plaintiffs make much of the availability of these
16   federal avenues to address government conduct elsewhere in their brief, Opp. at 22, 35–36,
17   when urging that a judicially-created damages remedy would not be “intrusive” or that the
18   law was clearly established, but ask this Court to ignore those avenues when considering
19   whether to imply a backwards looking non-statutory damages remedy in the first instance.
20          Lanuza adds nothing to Plaintiffs’ argument. 899 F.3d at 1032. There, the defendant
21   allegedly “criminally obstructed” plaintiff’s access to the relevant processes. Id. Here,
22   Plaintiffs do not and cannot allege they were obstructed from accessing available processes.
23   MTD at 22–25. In fact, federal court review was successful. FAC ¶ 77; see MTD at 11–12,
24   22–23. Courts have found that processes which provide injunctive relief are not only
25   relevant, but “of central importance” to deciding whether to imply a Bivens remedy.
26   Abbasi, 137 S. Ct. at 1862; see also Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 74 (2001)
27   (explaining plaintiff was not “in search of a remedy as in Bivens and Davis” and refusing
28


                                                   13
      Case 4:19-cv-00481-JCH Document 61 Filed 02/05/21 Page 16 of 33




 1   to imply one in part because plaintiff could seek an injunction); Mirmehdi v. United States,
 2   689 F.3d 975, 982 (9th Cir. 2012) (noting habeas as a remedy in the immigration context).
 3          Plaintiffs would also have this Court ignore the case law holding that APA review
 4   can foreclose Bivens. See, e.g., W. Radio Servs. Co. v. U.S. Forest Serv., 578 F.3d 1116,
 5   1123 (9th Cir. 2009); Miller v. U.S. Dep’t of Agr. Farm Servs. Agency, 143 F.3d 1413,
 6   1416 (11th Cir. 1998); Air Sunshine, Inc. v. Carl, 663 F.3d 27, 37 (1st Cir. 2011). Plaintiffs
 7   cite no cases to the contrary and attempt to distinguish Western Radio (which is binding)
 8   by arguing that they are seeking money damages, whereas those plaintiffs sought injunctive
 9   relief. But plaintiffs in Western Radio did seek money damages. 578 F.3d at 1122 (“At the
10   outset, we note that Wilkie itself gave us a strong indication that the APA constitutes an
11   ‘alternative, existing process’ for Western’s damages claims based on agency actions and
12   inactions.”). And, as discussed above, it is black-letter law that plaintiffs need not receive
13   money or “complete relief” through the APA or other processes. Id. at 1120; see also Vance
14   v. Rumsfeld, 701 F.3d 193, 205 (7th Cir. 2012) (“[T]he normal means to handle defective
15   policies and regulations is a suit under the [APA] or an equivalent statute, not an award of
16   damages against the policy’s author . . . even if that regulation imposes billions of dollars
17   in unjustified costs before being set aside.”). Like Plaintiffs here, the plaintiffs in those
18   cases had an opportunity to end allegedly ongoing violations. There, as here, the ability to
19   challenge alleged unconstitutional conduct (or policy) through official-capacity relief –
20   whatever the avenue – “provided a faster and more direct route to relief than a suit for
21   money damages.” Abbasi, 137 S. Ct. at 1863. That is enough to preclude a Bivens remedy.16
22
23
     16
        Plaintiffs argue that the FTCA and state law claims are not alternative processes. Opp.
24   at 23–25. But Defendants never claimed the FTCA standing alone precludes a Bivens
     remedy. Rather, as the Supreme Court has noted, MTD at 24–25, the potential availability
25   of state law or related FTCA remedies should be considered alongside the other factors
     counselling hesitation, as numerous courts have done. See Turkmen v. Ashcroft, 2018 WL
26   4026734, at **10–11 (E.D.N.Y. Aug. 13, 2018) (listing cases). And this argument does not
     conflict with the arguments of the United States urging dismissal of the FTCA claims, Opp.
27   at 23, because the special factors inquiry focuses on whether an alternative process exists,
     not whether a particular plaintiff may prevail. MTD at 23–24.
28


                                                  14
      Case 4:19-cv-00481-JCH Document 61 Filed 02/05/21 Page 17 of 33




 1          C. Other Special Factors Counsel Hesitation.
 2          1. The “Conduct” Plaintiffs Challenge is the Creation of Policy.
 3          The premise running throughout Plaintiffs’ arguments is that they are challenging
 4   Defendants’ conduct, not government policy. Opp. at 27–29. Plaintiffs contend they cannot
 5   be challenging government policy because administration officials denied the existence of
 6   any “family separation” policy. Id.17 But as Plaintiffs themselves say, at this point, the
 7   parties are bound by the allegations in the FAC, and the FAC alleges a “pattern, practice,
 8   or custom,” FAC ¶¶ 290, 300, 309, 317, 326, of “widespread family separations.” Id. ¶ 9.
 9   Plaintiffs cannot evade the repeated statements of the Supreme Court precluding Bivens
10   remedies for constitutional challenges to government or agency-wide policy by substituting
11   in the words “pattern, practice, or custom” for “policy.”18
12          In any event, Plaintiffs’ argument is based on an illusory distinction between
13   Defendants’ “conduct” and government “policy.” Defendants were high-ranking
14   policymakers. Plaintiffs do not allege that they were separated due to the acts of some lone
15   officer failing to follow the rules. To the contrary, the “conduct” Plaintiffs challenge was
16   the creation (purportedly by Defendants) of the rules themselves – national immigration
17   and related prosecutorial policy (allegedly to deter immigration from particular countries).
18   Numerous other facets of the FAC make it clear that Plaintiffs are suing over federal policy,
19   regardless of what they now try to label it. See, e.g., FAC ¶ 274 (proposing class of
20   “thousands of children”); id. ¶ 147 (alleging plans to separate families “all along the
21   southern border”); id. ¶¶ 27–38, 40–42 (suing Defendants for their roles as agency heads,
22
23
     17
       The fact that officials disclaim the existence of a particular policy does not mean the
24   government had no policies related to the alleged conduct. For example, the FAC alleges
     that the Department of Justice had a policy of prosecuting DHS referrals of § 1325(a)
25   violations. FAC ¶¶ 160–64.
26   18
       Plaintiffs’ suggestion that discovery may be needed to determine whether they challenge
     policy, Opp. at 28 n.15, is meritless. Defendants take as true Plaintiffs’ non-conclusory
27   factual allegations. No further factual elaboration is needed, or permissible, “[u]ntil th[e]
     threshold immunity question is resolved.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).
28


                                                  15
      Case 4:19-cv-00481-JCH Document 61 Filed 02/05/21 Page 18 of 33




 1   rather than line-level officers); id. ¶¶ 9, 125, 142, 241 (alleging family separation aimed at
 2   deterring entire populations from regions and countries).19
 3          Labels aside, the underlying claims implicate the exact concerns discussed by the
 4   Supreme Court in Abbasi and F.D.I.C. v. Meyer, 510 U.S. 471, 486 (1994), as precluding
 5   a non-statutory damages remedy. In Meyer, the Court declined to create a Bivens action
 6   against a federal agency because doing so would involve decisions about federal fiscal
 7   policy and end-run the government’s sovereign immunity. 510 U.S. at 486. In Abbasi, the
 8   Court again declined to create a Bivens action against high-ranking government officials,
 9   noting “[e]ven if the action is confined to the conduct of a particular Executive Officer in
10   a discrete instance, these claims would call into question the formulation and
11   implementation of a general policy.” 137 S. Ct. at 1860. Such an inquiry would require
12   “that the discovery and litigation process would either border upon or directly implicate
13   the discussion and deliberations that led to the formation of the policy in question” – an
14   unacceptable result.20 Abbasi, 137 S. Ct. at 1860–61. Plaintiffs also attempt to distinguish
15   their case from K.O. v. U.S. ICE, 468 F. Supp. 3d 350 (D.D.C. 2020), Peña Arita v. United
16   States, 470 F. Supp. 3d 663 (S.D. Tex. 2020), and Mejia-Mejia v. U.S. ICE, No. CV 18-
17   1445 (PLF), 2019 WL 4707150 (D.D.C. Sept. 26, 2019), by claiming that they are not
18   challenging “policy.” But those decisions each rejected the same argument. Id. at *4; K.O.,
19   468 F. Supp. 3d at 365; Pena Arita, 470 F. Supp. 3d at 697. Plaintiffs offer no principled
20   reason why their claims must not be rejected too. All of the concerns counseling hesitation
21
22
23
     19
       Conversely, if Plaintiffs are not alleging that Defendants participated in the creation of
24   some policy, then dismissal is required because they have failed to adequately allege that
     Defendants did anything. MTD at 55 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009)).
25
     20
        Abbasi’s national security considerations do not distinguish it. See Opp. at 28. As
26   discussed below, Section III.C.3, this case involves national security. But, more
     fundamentally, the line of Bivens cases that lead to Abbasi’s “policy” discussion extends
27   beyond the national security context. See Meyer, 510 U.S. at 473–74 (savings and loan
     officer suing banking agency); Malesko, 534 U.S. at 63 (prisoner suing private prison).
28


                                                  16
      Case 4:19-cv-00481-JCH Document 61 Filed 02/05/21 Page 19 of 33




 1   in creating a Bivens action against federal policymakers are present here, regardless of how
 2   Plaintiffs recast their claims.21
 3          2. Congressional Action in this Arena Counsels Hesitation.
 4          Plaintiffs argue that this Court should ignore Congress’ extensive activity in the
 5   immigration arena because Congress has not made an “explicit declaration” that it
 6   “intended to bar a Bivens remedy.” Opp. at 30. But no such explicit declaration is needed
 7   to counsel hesitation (although it would certainly bar an implied remedy). It is enough that
 8   congressional action has been “frequent and intense” and Congress has not created a
 9   damages remedy. Abbasi, 137 S. Ct. at 1862 (quoting Schweiker, 487 U.S. at 413).
10          Plaintiffs’ efforts to downplay Congress’ actions do not hold water. Many statutes
11   have been enacted recently in immigration and border enforcement, including laws to
12   address the custody and care of minor children, see MTD at 2–6, 26–29. In fact, Congress
13   passed additional laws in response to the very separations Plaintiffs propose for class-based
14   relief, including laws to address the mental health needs of such children. MTD at 28–29.
15   Additional laws have been proposed, MTD at 29, and are probative here. Meyer, 510 U.S.
16   at 486 n.11 (citing proposed legislation). Congress’ interest in custodial care of minor
17   children and immigration enforcement, including the particular decisions challenged here,
18   has been “frequent and intense.” Schweiker, 487 U.S. at 425–26 (Congressional interest
19   “frequent and intense” where Congress enacted reform legislation on two occasions); see
20   Tun-Cos, 922 F.3d at 527 (discussing “Congress’s legislative actions” in the immigration
21   area and declining to extend Bivens). Although Plaintiffs argue that only congressional
22   activity after the alleged events take place can counsel hesitation, precedent confirms the
23   opposite. See, e.g., Bush, 462 U.S. at 381–90 (discussing long history of Congressional
24   action in the area before declining to imply a Bivens remedy); Tun-Cos, 922 F.3d at 526
25   (same). Abbasi does not support Plaintiffs’ contentions and, in fact, also relied on the types
26
27   21
       Cf. Tun-Cos v. Perrotte, 922 F.3d 514, 527 (4th Cir. 2019) (rejecting similar attempt to
     recast allegations (by amendment) where purpose was “to avoid this very discussion”).
28


                                                  17
      Case 4:19-cv-00481-JCH Document 61 Filed 02/05/21 Page 20 of 33




 1   of non-legislative congressional oversight that Plaintiffs urge this Court to ignore. See Opp.
 2   at 30–31; Abbasi, 137 S. Ct. at 1862 (Inspector General report evidenced Congress’
 3   interest).22 And Abbasi also rejected the same reasoning Plaintiffs now rely on regarding
 4   Congressional silence. Compare 137 S. Ct. at 1862 (“This silence is notable because it is
 5   likely that high-level policies will attract the attention of Congress.”) with Opp. at 31–32.
 6          3. Plaintiffs’ Claims Implicate National and Border Security.
 7          Plaintiffs contend that national security and foreign policy concerns do not counsel
 8   hesitation here and that the cases relied upon by Defendants are “far afield” because they
 9   involve different concerns, such as “fighting terrorism or addressing foreign espionage.”
10   Opp. at 32–33. Plaintiffs’ generalization ignores Defendants’ on-point cases addressing the
11   specific special factor present in this case. Hernandez, 140 S. Ct. at 746; K.O., 468 F. Supp.
12   3d 350; see also Tun-Cos, 922 F.3d at 526. Each of those cases involved core immigration
13   enforcement. In any event, the kinds of national security concerns highlighted by Plaintiffs
14   cannot be so easily divorced from the immigration arena writ large. See MTD at 31 (quoting
15   Mirmehdi, 689 F.3d at 982).
16          Plaintiffs’ attempt to distinguish Hernandez likewise falls flat. Plaintiffs claim that
17   Hernandez is distinguishable because the harm in that case occurred on foreign soil,
18   whereas the harm here occurred in the Nation’s interior. Opp. at 33. But Plaintiffs’
19   reasoning muddles together the special factors identified by Hernandez. Hernandez
20   recognized that the international nature of that case was itself one special factor counselling
21   hesitation, but the Court also recognized border security considerations as a separate
22   factor. Compare Hernandez, 140 S. Ct. at 745–47 (discussing national and border security
23   implications of “conduct of agents at the border” (Section III.C)) with id. at 744–45
24   (discussing foreign policy implications of the “international incident” (Section III.B)) and
25
     22
26     As in Abbasi, “at Congress’ behest” and on their own initiative, Inspectors General of
     multiple departments have compiled reports on the government’s alleged family separation
27   practices. Abbasi, 137 S. Ct. at 1862; see, e.g., FAC ¶¶ 16, 196; Department of Justice
     Office of Inspector General, Review of the Department of Justice’s Planning and
28   Implementation of Its Zero Tolerance Policy and Its Coordination with the Departments of
     Homeland Security and Health and Human Services, OIG-21-028 (January 2021).

                                                   18
     Case 4:19-cv-00481-JCH Document 61 Filed 02/05/21 Page 21 of 33




 1   id. at 747–49 (discussing Congressional action and inaction for “persons injured by . . .
 2   Government officers . . . abroad” (Section III.D)). The point is not that all of these concerns
 3   are not connected, but rather that the risk of judicial interference with government agents
 4   at the border is an independent factor counselling hesitation before extending Bivens.
 5          As explained in Defendants’ principal brief, decisions respecting whether and how
 6   to detain those who enter the United States go hand in hand with securing the border itself.
 7   MTD at 30–31. As in Hernandez, much of the alleged government conduct here was taken
 8   by CBP officers at or near the international border. See FAC ¶ 1 (stating that this “action
 9   seeks damages” for conduct “in Arizona and at other places along the United States’
10   southern border by the U.S. government.”). Indeed, the FAC is replete with alleged
11   government conduct along the southern border. See, e.g., id. ¶¶ 8, 47, 56, 63, 125, 129,
12   130, 135, 141–145, 147, 151, 153–155, 162, 167, 200, 216, 227, 236. The fact that the
13   minor plaintiffs may have been ultimately housed in facilities elsewhere, Opp. at 33, does
14   not change the fact that the creation of the cause of action Plaintiffs seek would interfere
15   with the political branches primacy in securing the border. See MTD at 31–32.
16          4. Plaintiffs Challenge Prosecutorial Policy.
17          Plaintiffs say they do not challenge prosecutorial policymaking. Opp. at 33. That
18   statement is contradicted by the FAC and, if true, would mean many (if not all) of the
19   Defendants have no connection to the alleged separations. In fact, the FAC alleges that
20   separations occurred because the government allegedly referred the adult Plaintiffs for
21   prosecution. FAC ¶¶ 162–64. Plaintiffs’ claims thus implicate separation-of-powers
22   concerns related to the Executive’s power to enforce the laws. See MTD at 35–36.
23          5. Expanding Bivens Here Would be Unworkable.
24          Defendants have explained in detail why the proposed remedy here is unworkable.
25   MTD at 36–38. Plaintiffs respond by arguing that allowing a claim here would not open
26   the floodgates of litigation or cause undue financial burdens on the individual defendants,
27   and that the class vehicle would mitigate those concerns in any event. Opp. at 34. Plaintiffs
28   are incorrect and fail to distinguish Defendants’ points and authorities on this issue.


                                                   19
     Case 4:19-cv-00481-JCH Document 61 Filed 02/05/21 Page 22 of 33




 1          Plaintiffs contend that the courts’ experience with Section 1983 suits demonstrates
 2   that there will be no “deluge” of cases if the Court extends Bivens here. Opp. 34. But the
 3   Court need not have epistemic certainty that there will be such a deluge of litigation in
 4   order to exercise “caution” before extending Bivens. Hernandez, 140 S. Ct. at 742; see also
 5   Ahmed v. Weyker, No. 18-3461, 2020 WL 7637930, at *5 (8th Cir. Dec. 23, 2020) (“It may
 6   well be that the costs are worth it, but Congress is better equipped than we are to make the
 7   call.”). And Plaintiffs’ argument rests on a false comparison. There is no federal analog to
 8   Section 1983, Abbasi, 137 S. Ct. at 1854, and there is no analog to federal immigration
 9   enforcement in the Section 1983 context. As Defendants have demonstrated, there is every
10   reason to believe that Bivens suits could proliferate in the immigration context. MTD at 37.
11          Plaintiffs argue that an individual-capacity action will not unduly burden federal
12   officials because individual defendants may seek indemnification. But indemnification is
13   discretionary, see 28 C.F.R. § 50.15(a)(8)(iii), and would be decided by an administration
14   perhaps years from now after liability (hypothetically) is established. More fundamentally,
15   Plaintiffs cannot use Bivens as an end-run around sovereign immunity. See generally
16   Meyer, 510 U.S. at 484–86. Plaintiffs focus exclusively on potential monetary costs to
17   individual defendants, but do not dispute that creating a Bivens remedy here would place
18   additional “burdens to the judiciary” and government. Mack v. Yost, 968 F.3d 311, 324 (3d
19   Cir. 2020) (noting practical concerns); see MTD at 35–36. Although Plaintiffs contend that
20   a class action will alleviate the torrent of claims that (they implicitly concede) would result
21   from extending Bivens here, the issue is not simply the number of suits, it is the impact of
22   class-wide relief for nation-wide policymaking against individual actors. As Defendants
23   have noted, MTD at 38, class actions are intrinsically ill-suited to Bivens actions, which
24   must be brought against officials for their “own individual actions.” Iqbal, 556 U.S. at 676.
25          And there are many other hazards of extending Bivens here which Plaintiffs do not
26   dispel: chilling national policymaking, the broad and diverse scope of government action
27   challenged, the massive number of claims, and the difficulty of determining policymakers’
28   subjective motives. MTD 36–38; see also Matthews v. United States, No. CV 18-04096-

                                                   20
      Case 4:19-cv-00481-JCH Document 61 Filed 02/05/21 Page 23 of 33




 1   DLR (DMF) (D. Ariz. Apr. 9, 2020) (discussing workability concerns while denying
 2   extension of substantive due process claim). The Supreme Court has not created Bivens
 3   remedies in cases where multiple defendants, in arenas subject to different standards and
 4   mandates, are sued for a broad-reaching course of conduct. In fact, the only three Supreme
 5   Court cases ever allowing Bivens actions to proceed are notably uniform in their simplicity,
 6   with allegations of discrete constitutional violations by discrete individuals against a single
 7
     plaintiff. Bivens, 403 U.S. at 389 (entry into and search of apartment and manacling);
 8
     Davis, 442 U.S. at 230 (firing on the basis of sex); Carlson, 446 U.S. at 16 n.1 (failing to
 9
     treat asthma). The action Plaintiffs propose could not be more ill-suited to a Bivens remedy.
10
     III.   DEFENDANTS ARE ENTITLED TO QUALIFIED IMMUNITY FOR ALL
11          CONSTITUTIONAL AND FEDERAL STATUTORY CLAIMS
12          A. Plaintiffs Do Not Allege A Clearly Established Constitutional Violation.
13          Defendants are entitled to qualified immunity for all of Plaintiffs’ claims. MTD at
14   41–59. Plaintiffs disagree, arguing it was “obvious” that Defendants’ alleged conduct was
15   unlawful and that “the case law has long been settled with respect to Plaintiffs’ Fourth and
16   Fifth Amendment claims.” Opp. at 36. In so urging, Plaintiffs rely on disparate legal
17   principles from a variety of contexts and ask the Court to hold (for the first time) that the
18   law is clearly established. Such an effort cannot, by definition, show the law is clearly
19   established. See Walker v. Gomez, 370 F.3d 969, 977–78 (9th Cir. 2004) (“[Plaintiff] has
20   not brought to our attention . . . case law involving the particular circumstances presented
21   by this case. . . . It is insufficient that the broad principle underlying a right is well-
22   established.”). Contrary to Plaintiffs’ assertions, Opp. at 35 n.17, specificity is required for
23   all of their claims, including equal protection. Walker, 370 F.3d at 978. Furthermore,
24   district court and out-of-Circuit cases from dissimilar contexts cannot form the basis of
25   clearly established law or a “consensus of cases of persuasive authority.” Wilson v. Layne,
26   526 U.S. 603, 617 (1999); MTD at 45. But reliance on such cases infects all of Plaintiffs’
27   qualified immunity arguments under any amendment. Opp. 36–52.
28


                                                   21
      Case 4:19-cv-00481-JCH Document 61 Filed 02/05/21 Page 24 of 33




 1          Nor does the dicta in Hope v. Pelzer, 536 U.S. 730 (2002), clearly establish the
 2   parameters of permissible or impermissible government activity in novel contexts such as
 3   immigration and prosecutorial discretion, where government interests are at their apex, and
 4   subsequent decisions make clear that particularity remains central to the immunity analysis.
 5   See, e.g., City of Escondido, Cal. v. Emmons, 139 S. Ct. 500, 503 (2019) (per curiam)
 6   (collecting recent Supreme Court cases).23 Plaintiffs’ reliance on the Court’s per curiam
 7   decision in Taylor v. Riojas, 141 S. Ct. 52 (2020), is similarly misplaced. Taylor involved
 8   actions by prison officers who allegedly subjected an inmate to “shockingly unsanitary
 9   cells.” Id. at 53. The law is thick with precedent demonstrating that such conduct by line
10   level prison officials can be unconstitutional, even if there was not precedent to match the
11   specific conditions involved. Id. at 54. And Taylor did not involve the sort of high-level
12   planning and judgment at issue here, let alone the difficult public-policy balancing
13   necessary in the area of immigration enforcement. See generally FAC ¶¶ 125–258.
14          As explained in Defendants’ principal brief, MTD at 41–59, no precedent existed to
15   put the Defendants on notice they could be personally liable for creating government
16   policies to: (1) refer all 8 U.S.C. § 1325(a) offenders for prosecution, see FAC ¶ 160; (2)
17   prosecute those offenders, see id. ¶¶ 162–64; (3) classify the children of those referred for
18   prosecution as unaccompanied, see id. ¶¶ 58, 202, 229, 233; (4) follow the terms of the
19   Trafficking Victims Protection Reauthorization Act of 2008 (“TVPRA”), see id. ¶ 60; or
20   (5) take all of those actions simultaneously. Regardless of the constitutional theory,
21   Plaintiffs make the “classic” qualified immunity errors of either defining the rights at issue
22   too generally or relying on caselaw post-dating the conduct. See Ashcroft v. al-Kidd, 563
23   U.S. 731, 742 (2011) (“We have repeatedly told courts—and the Ninth Circuit in particular
24   . . . not to define clearly established law at a high level of generality.”). Having failed to
25
26   23
        Plaintiffs do not respond to Defendants’ arguments regarding personal participation.
     MTD 55–57. Plaintiffs thus do not dispute that Morgan and Albence are not alleged to have
27   taken any action and must be dismissed, and that the remaining claims should be narrowed
     to actions taken while Defendants were in their official positions. Iqbal, 556 U.S. at 676.
28


                                                  22
      Case 4:19-cv-00481-JCH Document 61 Filed 02/05/21 Page 25 of 33




 1   identify a single pre-conduct case addressing the situation confronted by Defendants here
 2   under any constitutional theory, Plaintiffs fail to demonstrate the violation of any clearly
 3   established constitutional right, whether arising from the Fourth or Fifth Amendments.24
 4   Therefore, Defendants are entitled to qualified immunity on all constitutional claims.
 5          And although the burden is on Plaintiffs to put forward case law showing that the
 6   law was clearly established, Plaintiffs also fail to distinguish the cases relied on by
 7   Defendants. MTD 41–55. In the equal protection context, Plaintiffs urge that this case is
 8   wholly dissimilar to Dep’t of Homeland Sec. v. Regents of the Univ. of California, 140 S.
 9   Ct. 1891 (2020), despite Plaintiffs’ reliance on the same disparate impact theory and the
10   exact same statements at issue in Regents. See MTD at 51–52. The two statements Plaintiffs
11   rely on to establish discriminatory animus, Opp. at 48, do not further their argument. The
12   first is made by an unnamed, line-level officer in a context disconnected from the action of
13   any named Defendant, FAC ¶ 79, and the second, attributed to Defendant Kelly, in no way
14   shows animus or even mentions Central Americans, id. ¶ 253.25 While Plaintiffs (in
15   conclusory fashion) assert that Defendants “targeted” Central Americans, FAC ¶¶ 320–28,
16   all of Plaintiffs’ factual allegations speak only to the creation of generally-applicable
17   policies. See, e.g., id. ¶¶ 135–42, 157–66. The zero-tolerance prosecution policy, for
18
19   24
        See, e.g., Opp. at 36–37 (citing cases from disparate contexts for overarching “right to
20   family integrity”); id. at 37 (post-conduct cases); id. at 38 (inapplicable exigent
     circumstances cases); id. at 40 (cases for broad propositions regarding right to medical
21   care); id. at 41–42 (general and post-conduct cases about punishing detainees); id. at 43
     (general cases about parental rights); id. at 45–47 (cases for high-level equal protection
22   rights); id. at 51 (Fifth, rather than Fourth, Amendment case).
     25
23       Even on its face, the cited statement plausibly can be read to voice legitimate concerns.
     See Iqbal, 556 U.S. at 682 (inferring an “obvious alternative explanation” rather than
24   “purposeful, invidious discrimination”). In any event, Plaintiffs selectively edit the quote
     from Defendant Kelly. Compare FAC ¶ 253 with Transcript: White House Chief Of Staff
25   John Kelly’s Interview With NPR (May 11, 2018), available at
     https://www.npr.org/2018/05/11/610116389/transcript-white-house-chief-of-staff-john-
26   kellys-interview-with-npr. Plaintiffs incorporate this interview by reference in their
     complaint, FAC ¶¶ 217, 253. See United States v. Ritchie, 342 F.3d 903, 908 (9th Cir.
27   2003) (allowing courts to consider “documents incorporated by reference in the complaint
     . . . without converting the motion to dismiss into a motion for summary judgment”). In
28   context, it is even clearer that Kelly is not speaking specifically about Central Americans
     and that the statement contains no animus toward the group he mentions (illegal entrants).

                                                  23
      Case 4:19-cv-00481-JCH Document 61 Filed 02/05/21 Page 26 of 33




 1   example, applied to people of any nationality. Id. ¶ 160. And ample justification existed
 2   for targeting immigration enforcement along the southern border. MTD at 52. Finally,
 3   Regents need not be “binding,” Opp. at 48, in order for the decision to show that the law in
 4   this area was not “clearly established,” as the four-Justice plurality and eight-Justice
 5   holding show. See MTD at 47 (quoting Wilson, 526 U.S. at 618). In any event, Regent’s
 6   reasoning has been adopted by the Ninth Circuit, which certainly is “binding” on this Court
 7   and plainly supports dismissal of Plaintiffs’ equal protection claim on immunity grounds.
 8   See MTD at 51 n.25.
 9          B. Plaintiffs Do Not Allege A Clearly Established Statutory Violation.
10          Plaintiffs contend that they have alleged a “conspiracy” and that Defendants are not
11   otherwise entitled to qualified immunity. Opp. at 52–59. Plaintiffs are wrong. Plaintiffs’
12   argument that they can overcome qualified immunity for their statutory claims by showing
13   that Defendants violated their clearly established constitutional rights, Opp. at 56–57, is
14   wholly without merit.26 Federal employees are entitled to qualified immunity where “their
15   conduct does not violate clearly established statutory or constitutional rights of which a
16   reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).
17   That means – as the Supreme Court and this Circuit have held with respect to the very
18   statute at issue here (42 U.S.C. § 1985(3)) – if the law is unclear with respect to either the
19   application of a statute or a relevant constitutional provision, qualified immunity bars suit.
20   See Fazaga v. Fed. Bureau of Investigation, 965 F.3d 1015, 1059 (9th Cir. 2020) (citing
21   Abbasi, 137 S. Ct. at 1866) (“Abbasi makes clear that intracorporate liability was not
22   clearly established at the time of the events in this case and that the Agent Defendants are
23   therefore entitled to qualified immunity from liability under § 1985(3).”). Contrary to
24   Plaintiffs’ interpretation, Opp. at 57–58, Abbasi held that the defendants there would be
25   entitled to qualified immunity on the § 1985(3) claim even if the underlying constitutional
26
     26
27      Even if true, such a theory would be unavailing for the distinct reason that Plaintiffs fail
     to allege discriminatory animus or the violation of any clearly established equal protection
28   right or liberty interest. See MTD at 41–44 (lack of clearly established right to be detained
     with family); id. at 48–51 (equal protection claims); id. at 57 (listing § 1985(3) elements).

                                                   24
      Case 4:19-cv-00481-JCH Document 61 Filed 02/05/21 Page 27 of 33




 1   allegations were otherwise well pleaded, because it was not clear whether the conspiracy
 2   element of § 1985(3) had been met. 137 S. Ct. at 1869. Similarly, in Fazaga, rather than
 3   decide if the FBI agents violated the First or Fifth amendments, 965 F.3d 1015, 1060, the
 4   Ninth Circuit asked whether “the Agent Defendants could reasonably have known that
 5   agreements entered into or agreed-upon policies devised with other employees of the FBI
 6   could subject them to conspiracy liability under § 1985(3).” Id. The court held they could
 7   not. Id. Although Plaintiffs characterize the reasoning of Abbasi and Fazaga as “def[ying]
 8   logic,” Opp. at 57, these cases are binding and their principles sound.27 Allowing Plaintiffs
 9   to bypass immunity where their allegations fail to satisfy a necessary statutory or
10   constitutional element in a way that is clearly established would deprive officers of the
11   “fair notice” that qualified immunity requires. Kisela v. Hughes, 138 S. Ct. 1148 (2018)
12   (quoting Brosseau v. Haugen, 543 U.S. 194, 198 (2004) (per curiam)).
13            Plaintiffs’ main contention is that Defendants can be said to have conspired together
14   because they “are employees of a variety of different government agencies.” Opp. at 54.
15   Plaintiffs say that “[t]he Supreme Court has not extended the [intracorporate conspiracy]
16   doctrine to civil rights claims” and assert (incorrectly) that courts “have speculated that, at
17   most, the doctrine” might apply to actions taken within a single government agency. Opp.
18   at 55; but see K.O., 468 F. Supp. 3d at 370 (holding that the intracorporate-conspiracy
19   doctrine might apply to communications between government departments).28 But
20
     27
       Unlike in Keates v. Koile, 883 F.3d 1228 (9th Cir. 2018), the question here is not whether
21   Defendants were “aware of the precise theory of . . . liability,” Opp. at 59, such as whether
     Plaintiffs’ well-established rights are properly housed in one constitutional amendment or
22   another. There is only one potential source of Plaintiffs’ statutory claims: § 1985(3).
     Plaintiffs’ reliance on Reynaga Hernandez v. Skinner, 969 F.3d 930 (9th Cir. 2020), Opp.
23   56–57, is similarly misplaced. Reynaga does note the uncertainty about which causation
     standard applied there, but the decision’s qualified immunity analysis does not depend on
24   the answer to that question. In fact, its qualified immunity analysis does not even mention
     or discuss the fact that the causation standard is unclear. Indeed, it would make no sense to
25   engage in such an inquiry because the court ultimately held that “[u]nder either standard of
     causation” the defendant would be liable. Reynaga, 969 F.3d at 942. The same cannot be
26   said here, because if the intracorporate conspiracy doctrine applies (and it either does or
     the law is unclear) Defendants cannot be liable under Section 1985(3). MTD at 57–59.
27
     28
          Plaintiffs’ attempt to distinguish K.O., a nearly identical case, is meritless. Though
28


                                                   25
     Case 4:19-cv-00481-JCH Document 61 Filed 02/05/21 Page 28 of 33




 1   Plaintiffs carry the burden to show that their § 1985(3) rights were clearly established at
 2   the time of Defendants’ actions, see Isayeva v. Sacramento Sheriff’s Dep’t, 872 F.3d 938,
 3   946 (9th Cir. 2017), not the reverse. And in light of Abbasi, Plaintiffs cannot meet that
 4   burden. In other words, given Abbasi – which is largely on all fours here – it is Plaintiffs’
 5   burden to cite controlling case law (or a “robust consensus” of persuasive authority), D.C.
 6   v. Wesby, 138 S. Ct. 577, 591 (2018), that the intracorporate conspiracy doctrine is clearly
 7   inapplicable in the context pled – specifically, that an alleged agreement between multiple,
 8   high-level employees of the Executive Branch (including White House officials) can
 9   constitute a conspiracy for § 1985(3) purposes.
10          To carry their burden, Plaintiffs cite two unpublished, out-of-circuit district court
11   opinions for the proposition that the intracorporate conspiracy doctrine does not apply “in
12   cases involving multiple federal agencies.” Opp. at 58 (citing Ali v. Raleigh Cnty., No.
13   5:17-cv-3386, 2018 WL 4101517 (S.D.W. Va. Aug. 28, 2018) and Bailey v. Pataki, No.
14   1:08-cv-8563, 2010 WL 4237071 (S.D.N.Y. Oct. 26, 2010)). But two out-of-circuit district
15   court decisions cannot clearly establish a proposition of this nature for qualified immunity
16   purposes. See Camreta v. Greene, 563 U.S. 692, 709 n.7 (2011). Additionally, neither of
17   those decisions involved federal agencies or even suits against individual federal
18   employees and thus are not sufficiently context-specific. Wesby, 138 S. Ct. at 590 (quoting
19   Mullenix v. Luna, 136 S. Ct. 305, 309 (2015) (per curiam)) (“The ‘clearly established’
20   standard also requires that the legal principle clearly prohibit the officer’s conduct in the
21   particular circumstances before him. . . . This requires a high ‘degree of specificity.’”). Ali
22   post-dated the conduct here and involved multiple different governments (the state police,
23   county sheriff, and city police), not the single government at issue here. 2018 WL 4101517,
24   at *11. Bailey noted, moreover, that the law in this “area is far from settled” and declined
25
26   Plaintiffs now argue that “Defendants were not performing their ordinary course duties,”
     Opp. at 55 n.27, the FAC specifically alleges that at all times Defendants acted “within the
27   scope of their office or employment” FAC ¶ 26, exactly as in K.O., 468 F. Supp. 3d at 369
     (“Another good reason to think the intracorporate-conspiracy doctrine might apply here is
28   that Plaintiffs recognize that every Defendant . . . acted within the scope of his or her
     employment.”). While not binding, Opp. at 58, K.O. is directly on point.

                                                   26
      Case 4:19-cv-00481-JCH Document 61 Filed 02/05/21 Page 29 of 33




 1   to apply the intracorporate conspiracy doctrine to a claim involving multiple state agencies
 2   on summary judgment, while noting that the question may be “revisited at trial depending
 3   on how the conspiracy claims are presented to the jury.” 2010 WL 4237071, at *5. Not
 4   only is Plaintiffs’ case law legally insufficient to clearly establish a proposition for
 5   qualified immunity purposes, in the analogous context of alleged conspiracies among
 6   multiple state, city, or local government departments, the vast majority of courts have
 7   applied the intracorporate conspiracy doctrine to bar claims.29
 8
 9
     29
10      See, e.g., K.O., 468 F. Supp. 3d at 369 (listing cases); Steele v. Rochester City Police
     Dep’t, No. 6:16-CV-06022-MAT, 2016 WL 1274710, at *4 (W.D.N.Y. Apr. 1, 2016)
11   (“The conduct alleged here falls squarely within the bounds of the intracorporate
     conspiracy doctrine, because Plaintiff complains of harm caused by the employees of two
12   City agencies, RPD and RAS, acting solely within the scope of their employment.”); Ezell
     v. Wells, No. 2:15-CV-00083-J, 2015 WL 4191751, at *18 (N.D. Tex. July 10, 2015)
13   (distinguishing “outlier” decision that declined to apply intracorporate conspiracy doctrine
     (“ICC”) where multiple city departments were involved); Schoolcraft v. City of New York,
14   103 F. Supp. 3d 465, 519 (S.D.N.Y.), on reconsideration in part, 133 F. Supp. 3d 563
     (S.D.N.Y. 2015) (applying ICC to an agreement between the New York Fire Department
15   and Police Department); Donahoe v. Arpaio, 869 F. Supp. 2d 1020, 1075 (D. Ariz. 2012),
     aff’d sub nom. Stapley v. Pestalozzi, 733 F.3d 804 (9th Cir. 2013) (county sheriff and
16   county attorney); Vlahadamis v. Kiernan, 837 F. Supp. 2d 131, 157 (E.D.N.Y. 2011),
     amended, No. 08 CV 2876 DRH AKT, 2011 WL 5156340 (E.D.N.Y. Oct. 28, 2011)
17   (“Here, all of the individual defendants are employees of the same entity: the Town of
     Southampton. It matters not that they hail from different departments within the Town’s
18   governing structure; they are still covered by the doctrine and therefore any claims that
     they conspired amongst themselves necessarily fails.”); McEvoy v. Spencer, 49 F. Supp.
19   2d 224, 226 (S.D.N.Y. 1999) (noting that it “is of no . . . moment” that the individual
     defendants “work for different departments of the City”); Allen v. City of Chicago, 828 F.
20   Supp. 543, 564 (N.D. Ill. 1993) (applying ICC to mayor, a city commissioner, and members
     of the city council); see also Denney v. City of Albany, 247 F.3d 1172, 1190 (11th Cir.
21   2001) (city, city fire chief, and city manager); Coker v. State of Alabama, No.
     516CV00891KOBTMP, 2016 WL 4492833, at *1 (N.D. Ala. July 1, 2016), report and
22   recommendation adopted sub nom., 2016 WL 4479921 (N.D. Ala. Aug. 25, 2016) (state,
     state Department of Corrections, state Board of Pardons and Paroles, and members of the
23   Board); Molina v. Brown Cnty., No. 6:13-CV-048-C, 2015 WL 11143472, at *4 (N.D. Tex.
     Mar. 17, 2015), aff’d, 616 F. App’x 163 (5th Cir. 2015) (county elections administrator,
24   county judge, and county attorney); Britt v. Jackson Cty., Miss., No. 1:11-CV-00074-HSO,
     2012 WL 2460534, at *1 (S.D. Miss. June 27, 2012) (county board of supervisors, tax
25   assessor, and tax assessor employee); York v. Riley, No. 2:09CV1163-MEF, 2010 WL
     3034655, at *2 (M.D. Ala. July 15, 2010), report and recommendation adopted, No.
26   2:09CV1163-MEF, 2010 WL 3038321 (M.D. Ala. Aug. 3, 2010) (governor, director of
     state unemployment & claims, director of state department of revenue, and state attorney
27   general); Santulli v. Town of Brookhaven, No. 08-CV-1355 (TCP), 2009 WL 10709085, at
     *1 (E.D.N.Y. Sept. 16, 2009) (town, fire marshals, code inspector, assistant town attorney);
28   Jackson v. Signh, No. CIV. A. H-06-2920, 2007 WL 2818322, at *1 (S.D. Tex. Sept. 25,
     2007) (city, city controller, city controller staff, and senior assistant city attorney).

                                                 27
     Case 4:19-cv-00481-JCH Document 61 Filed 02/05/21 Page 30 of 33




 1          Originally a principle of antitrust law, the intracorporate conspiracy doctrine has
 2   been applied to civil rights cases by a majority of circuit courts of appeals. See Fazaga,
 3   965 F.3d at 1060 n.41 (discussing the split in circuits). As explained in Abbasi, the logic
 4   of the doctrine is simple:
 5          Conspiracy requires an agreement . . . between or among two or more
            separate persons. When two agents of the same legal entity make an
 6
            agreement in the course of their official duties, however, as a practical and
 7          legal matter their acts are attributed to their principal. And it then follows
            that there has not been an agreement between two or more separate people.
 8
     137 S. Ct. at 1867 (citing Copperweld Corp. v. Indep. Tube Corp., 467 U.S. 752, 771
 9
     (1984)). The doctrine applies to “coordinated activity” between corporate divisions,
10
     “autonomous units,” or even wholly-owned subsidiaries. Copperweld, 467 U.S. at 771–73.
11
     The exact form of the corporation is irrelevant. Id. at 772. The hallmarks of the doctrine
12
     are common purpose and, more critically, “control.” Id. at 771–72. As Defendants
13
     demonstrated, MTD at 58–59, alleged coordinated action between the White House,
14
     Cabinet officials, and their high-level subordinates in forming national policy simply
15
     cannot, consonant with constitutional structure, be labeled a “conspiracy.” Indeed, “the
16
     very notion of an ‘agreement’ . . . between” the White House and Cabinet officials “lacks
17
     meaning.” Copperweld, 467 U.S. at 771. Executive departments are not vested with
18
     independent constitutional authority or “persona” that could “agree” to joint action with
19
     the Executive: they are a “subdivision of the power of the Executive . . . for the more
20
     convenient exercise of that power.” United States v. Germaine, 99 U.S. 508, 510–11
21
     (1878). Even if there are “disagreements” between agents of the Executive, the Executive
22
     “may assert full control at any moment.” Copperweld, 467 U.S. at 771–72; see MTD at 59.
23
            Indeed, as explained in Defendants’ principal brief, the authority of the Executive
24
     in the immigration enforcement arena has been painstakingly (if not perfectly) defined by
25
     Congress. MTD at 2–6 (discussing the Homeland Security Act, INA, and TVPRA).
26
     Congress has chosen to vest responsibility over immigration matters in multiple Executive
27
     Departments, including (as relevant here) the Departments of Justice, Homeland Security,
28


                                                 28
      Case 4:19-cv-00481-JCH Document 61 Filed 02/05/21 Page 31 of 33




 1   and Health and Human Services. The leadership and ultimate control of these departments
 2   rests in a single head, the President, who has the power to appoint and remove the leaders
 3   of those departments. See 28 U.S.C. § 503 (Justice); 6 U.S.C. § 112 (Homeland Security);
 4   42 U.S.C. § 3501 (Health and Human Services). Coordination between these department
 5   heads and their subordinates in the creation of national policy, particularly when White
 6   House involvement is alleged, see FAC ¶¶ 29–30, 125, 127, 148, 154, 169–70, 241, must
 7   be understood as the action of a single entity, the Executive Branch, rather than a
 8   conspiracy between “two or more persons.” 42 U.S.C. § 1985(3).
 9          And, as discussed in Abbasi, “other sound reasons” also counsel against a holding
10   that § 1985(3) clearly applies to “conversations and agreements between and among
11   federal officials.” 137 S. Ct. at 1868. These sound reasons include encouraging “open
12   discussion among federal officers” and “[c]lose and frequent consultations to facilitate the
13   adoption and implementation of policies,” which are both “essential to the orderly conduct
14   of governmental affairs.” Id. True, Abbasi itself involved actions of a cabinet official (the
15   Attorney General) and heads of sub-agencies (the FBI and former INS), but if anything,
16   these “sound reasons” are even more important where, as here, the alleged agreement took
17   place between various high-level Executive officials at the direction of the White House.
18   See 137 S. Ct. at 1868 (noting the chilling effect on policymaking if discussions between
19   government policymakers could be the basis for individual-capacity damages actions);
20   K.O., 468 F. Supp. 3d at 369 (noting the need for “the Attorney General to be able to have
21   [frank and open] conversations with White House officials.”).30 For all of these reasons,
22   Plaintiffs’ § 1985(3) and § 1986 claims must be dismissed.
23   IV.    PLAINTIFFS’ CHALLENGE TO PROSECUTORIAL POLICYMAKING IS
            BARRED BY ABSOLUTE IMMUNITY
24
            Plaintiffs argue that none of the Defendants is entitled to absolute immunity because
25
     neither the initial separation nor subsequent refusal to reunite was intimately associated
26
27   30
       Indeed, one of the purposes of the Homeland Security Act of 2002, which delegated the
28   relevant authority here between DHS and HHS, was to foster communication between
     “parts of government.” H.R. Rep. No. 107-609, at 63 (2002).

                                                  29
     Case 4:19-cv-00481-JCH Document 61 Filed 02/05/21 Page 32 of 33




 1   with the judicial phase of the criminal process. Opp. at 59–60. But the FAC itself states
 2   that at least some of the separations were caused by the United States’ prosecuting
 3   Plaintiffs or referring them for prosecution. FAC ¶¶ 162–64. The core activity protected by
 4   absolute prosecutorial immunity is the decision to initiate a prosecution. See Imbler v.
 5   Pachtman, 424 U.S. 409, 431 (1976). To the extent Plaintiffs allege that former Attorney
 6   General Sessions, or any other Defendant, announced the prioritization of a class of
 7   criminal offenders, that decision is protected by absolute immunity. See Dellums v. Powell,
 8   660 F.2d 802, 806 n.13 (D.C. Cir. 1981) (explaining that the Attorney General is entitled
 9   to absolute immunity for issuing general instructions to initiate prosecutions); FAC ¶ 160.
10                                       CONCLUSION
11          Defendants respectfully request that the Court dismiss the FAC with prejudice.
12
13                                             Dated this 5th day of February, 2021.
14                                             BRIAN M. BOYNTON
15                                             Acting Assistant Attorney General
                                               Civil Division
16
17                                             C. SALVATORE D’ALESSIO, JR.
                                               Acting Director
18                                             Torts Branch, Civil Division
19
                                               MARY HAMPTON MASON
20                                             Senior Trial Counsel, Torts Branch
21
                                               /s/ Paul Quast
22                                             PAUL QUAST
23
                                               Counsel for the Individual Defendants
24
25
26
27
28


                                                 30
     Case 4:19-cv-00481-JCH Document 61 Filed 02/05/21 Page 33 of 33




 1                              CERTIFICATE OF SERVICE
           I hereby certify that a true copy of the above document was served upon the attorney
 2
     of record for each other party by means of the District Clerk’s CM/ECF electronic filing
 3
     system on February 5, 2021.
 4
 5                                           /s/ Paul Quast
 6                                           Paul Quast

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                31
